Citation Nr: 0633608	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2. Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
October 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
which, inter alia, denied the veteran's claims for 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only, and entitlement to specially adapted 
housing or a special home adaptation grant.

In January 2002 the veteran filed a claim for a clothing 
allowance, and in September 2004 he filed a claim for school 
allowance.  These issues have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.

In June 2004, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO 
(Videoconference hearing); a copy of this transcript is 
associated with the record.  In November 2004, the Board 
remanded the case for additional development, and it is again 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if entitlement to an automobile and adaptive equipment 
or adaptive equipment only, or entitlement to specially 
adapted housing or a special home adaptation grant is awarded 
on appeal.  On remand, this must be done.

With regard to the claim of assistance in the purchase of an 
automobile or other conveyance and entitlement to necessary 
adaptive equipment, eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment is 
warranted where one of the following exists as the result of 
injury or disease incurred or aggravated during active 
service (1) Loss or permanent loss of use of one or both 
feet; (2) Loss or permanent loss of use of one or both hands; 
(3) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2006).

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. 2101(a) may be granted if the 
veteran is entitled to compensation for permanent and total 
disability due to (1) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or (3) The loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) The 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809 (2006).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2006).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  The "loss of use" of an extremity is defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63 as that condition when "no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of the 
election below the elbow or knee, with use of a suitable 
prosthetic appliance."  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2006).  
Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.   

The veteran does not claim and the record does not show that 
he has service-connected vision disabilities. Therefore, the 
pertinent issue in this case is whether the evidence 
demonstrates loss of use of his extremities, the residuals of 
organic disease or injury, or the loss of use of an upper 
extremity due to a service-connected disability which affects 
the function of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

The veteran his been service-connected for multiple sclerosis 
since May 1999.  A July 2000 VA neurological examination 
report reflects that the veteran came to the examination on a 
scooter, but was able to stand up by himself and walk a few 
steps with the aid of a cane and that his gait was ataxic.  
The examiner reported that he had tremors in both his hands.  
While the examiner commented on the range of motion for the 
veteran's joints, the examiner did not offer an opinion 
regarding loss of use of the veteran's upper or lower 
extremities.  

December 2002 VA muscles and neurological disorders 
examinations reports reflected that the veteran had a 
fractured left fibula from a fall three weeks prior to the 
examination, and gives range of motion measurements for the 
veteran's joints, but neither examiner commented on loss of 
use of extremities.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In a March 2006 examination report, the VA 
examiner opined that the veteran needs assistive equipment 
such as ramps for his home so that he can use the scooter 
that has been provided and that he would benefit from a 
vehicle adaptive device that would allow him to transport the 
scooter, but that the veteran would not benefit from a 
swimming pool because he did not have the muscle strength and 
ability to coordinate to utilize it.  While the examiner 
indicated the veteran's range of motion of his joints, that 
the veteran utilized a scooter at times to ambulate at home, 
and that he walks with the assistance of a cane otherwise, 
there was no determination made regarding loss of use of his 
extremities.  The examiner did not offer a clear opinion as 
to whether the veteran has loss of use of his extremities.  
In instruction paragraph 3 of the Board's November 2004 
remand, the Board instructed VA to provide a medical opinion 
as to whether the veteran has lost use of either his hands or 
lower extremities.  The required medical opinion was not 
rendered, and this must be done on remand.  Therefore, this 
case must be remanded for compliance with the Board's 
November 2004 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must inform 
the claimant about the information and 
evidence needed to establish an effective 
date, if entitlement to adaptive housing, 
automobile or adaptive equipment is 
granted on appeal.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion the above 
development, VA should return the 
veteran's claims file to the VA examiner 
who conducted the March 2006 VA 
examination to be reviewed by that 
examiner to provide the required opinion.  
The examiner should furnish an opinion 
with supporting rationale, as to (1) 
whether the veteran has a loss of use of 
his upper or lower extremities, that is, 
whether remaining function of one foot 
and/or both feet is "that which would be 
equally well served by an amputation 
stump at the site of the election below 
the elbow or knee, with use of a suitable 
prosthetic appliance" such that it 
precludes locomotion without the aid of 
braces, crutches, canes or a wheelchair; 
(2) whether the veteran has ankylosis of 
one or both knees or one or both hips; 
(3) whether the veteran has lost the use 
of one lower extremity which, together 
with the residuals of an organic disease 
or injury, affects the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair, and (4) 
whether the veteran has a loss of use of 
one lower extremity which together with 
the loss of use of an upper extremity 
affects the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  If the 
March 2006 VA examiner is not available, 
another appropriate examiner should 
provide the above-noted opinion(s).  If 
the VA finds that an additional 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  

3.  After the above development has been 
completed, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The 
appellant need not take any action unless otherwise 
specified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


